DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a method for surface preparation of a composite substrate comprising:
(a)    providing a composite substrate comprising reinforcing fibers impregnated with a curable matrix resin;
(b)    providing a resin-containing peel ply comprising a curable resin layer in which a nonremovable textile carrier and a removable woven fabric are embedded;
(c)    placing the resin-containing peel ply into contact with a surface of the composite substrate;
(d)    co-curing the peel ply and the composite substrate; and
(e)    removing the peel ply from the surface of the composite substrate such that the removable woven fabric is removed together with some peel ply’s resin but the non-removable textile carrier and a film of residual resin remain on the composite substrate, thereby creating a modified surface on the composite substrate,
wherein the textile carrier is in the form a woven fabric, a knitted fabric or a nonwoven veil.

(a)    providing a composite substrate comprising reinforcing fibers impregnated with a curable matrix resin;
(b)    providing a resin-containing peel ply comprising a curable resin layer in which a nonremovable textile carrier and a removable woven fabric are embedded;
(c)    placing the resin-containing peel ply into contact with a surface of the composite substrate.
The references do not teach (d)    co-curing the peel ply and the composite substrate; and
(e)    removing the peel ply from the surface of the composite substrate such that the removable woven fabric is removed together with some peel ply’s resin but the non-removable textile carrier and a film of residual resin remain on the composite substrate, thereby creating a modified surface on the composite substrate,
wherein the textile carrier is in the form a woven fabric, a knitted fabric or a nonwoven veil.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663.  The examiner can normally be reached on Monday - Thursday 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748